Case 2:20-cv-06591-JDW Document 2 Filed 12/31/20 Page 1of5

NOTICE

Pennsylvania Rule of Civil Procedure 205.5. (Cover Sheet) provides, in part:

Rule 205.5. Cover Sheet
(a)(1) This rule shall apply to ail actions governed by the rules of civil procedure except
the following:
(i) actions pursuant to the Protection from Abuse Act, Rules 1901 et seq.
(ii) —_ actions for support, Rules 1910.1 et seq.
(iii) actions for custody, partial custody and visitation of minor children, Rules
1915.1 et seq.
(iv) actions for divorce or annulment of marriage, Rules 1920.1 et seq.
(v) actions in domestic relations generally, including paternity actions, Rules
1930.1 et seq.
(vi) voluntary mediation in custody actions, Rules 1940.1 et seq.
(2) At the commencement of any action, the party initiating the action shall complete
the cover sheet set forth in subdivision (e) and file it with the prothonotary.
(b) — The prothonotary shail not accept a filing commencing an action without a
completed cover sheet.
(c} The prothonotary shall assist a party appearing pro se in the completion of the form.
(d) A judicial district which has implemented an electronic filing system pursuant to
Rule 205.4 and has promulgated those procedures pursuant to Rule 239.9 shall be exempt from the
provisions of this rule.
(e) The Court Administrator of Pennsylvania, in conjunction with the Civil Procedural
Rules Committee, shall design and publish the cover sheet. The latest version of the form shall be

published on the website of the Administrative Office of Pennsylvania Courts at

 

 
Case 2:20-cv-06591-JDW Document 2 Filed 12/31/20 Page 2 of 5

   

 

 

 

 

 

 

 

 

COMMONWEALTH OF PENNSYLVANIA CIVIL COMPLAINT
COUNTY OF
Mag. Dist. No: PLAINTIFF: NAME and ADDRESS
MDJ Name: "Gabrie | Packet |
Gite W ath et
Address:
Tess Chester PA ants
|
DEFENDANT: v. NAME and ADDRESS —
Telephone: Montes Auco Credit 7
AMOUNT DATE PAID PO Cox lezotlg
FILINGCOSTS § Fe. work TX 7
POSTAGE $ L Gel a
SERVICE COSTS 3 Docket No:
CONSTABLE ED. $ Case Filed:
TOTAL $

 

Pa.R.C.P.M.D.J. No. 206 sets forth those costs recoverable by the prevailing party.

To The Defendant: The above named plaintiff(s) asks judgment against you for$ ise , co 0, 00 together with costs
upon the following claim (Civil fines must include citation of the statute or ordinance violated):

Violations under US USC 1642 b¢S) | c(h), d@) , e(BG) e(8), violation of
a cease and desrgt otdec, attemptag to collect an unvalidated allegec! okh¢
and personal dane. Ges to health and rep Ubat lor,

 

 

I, Gerories Black, we \\ verify that the facts set forth in this complaint are true and correct to the
best of my knowledge, information, and belief. This statement is made subject to the penalties of Section 4904 of the
Crimes Code (18 PA. C.S. § 4904} related to unsworn falsification to authorities.

1 certify that this filing complies with the provisions of the Case Records Public Access Policy of the Unified Judicial System
of Pennsylvania that require filing confidential information and documents differently than non-confidential information and

documents. | / , Mf
(Signature of Plaintiff or Authorized Agent)

The plaintiffs attorney shall file an entry of appearance with the magisterial district court pursuant to Pa.R.C.P.M.D.J. 207.1

 

 

 

If you intend to enter a defense to this complaint, you should notify this office immediately at the above telephone number. You
must appear at the hearing and present your defense. Untess you do, judgment may be entered against you by default.

If you have a claim against the plaintiff which is within the magisterial district judge jurisdiction and which you intend to assert at the
hearing, you must file it on a complaint form at this office at least five days before the date set for the hearing.

If you are disabled and require a reasonable accommodation to gain access to the Magisterial District Court and its services,
please contact the Magisterial District Court at the above address or telephone number. We are unable to provide
transportation.

AOPG 308A 4 Be eee fet £ FREE INTERPRETER
pee yee Fy www.pacourts. us/language-rights

 
 

 

 

 

 

 

 

 

oy Case 2:20-cv-06591-JDW Document 2 Filed 12/31/20 Page 3 of5
Supreme Court of Pennsylvania
Court of Common Pleas For Prothonotary Use Only:
Civil Cover Sheet Docket No:
Delaware. County
Commencement of Action:
[7] Complaint [J Writ of Summons 1] Petition

(J Transfer from Another Jurisdiction [[] Declaration of Taking

 

Lead Plaintiff's Name:

GalbreS Bcc well

Lead Defendant’s Name:
United Auto Credit

Dollar Amount Requested:

 

[within arbitration limits

 

 

Are money damages requested? Yes [No (check one) iJ outside arbitration limits
Is this a Class Action Suit? [Yes No Is this an MDJ Appeal? C1 Yes [KI No

 

 

> Zone Ss OMD

Name of Plaintiff/Appellant’s Attorney: N Li A
CJ

 

 

 

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your °
PRIMARY CASE, If you are making more than one type of claim, check the one that

you consider most important.

 

TORT (do not include Mass Tort} CONTRACT (do not include Judaments) CIVIL APPEALS

 

 

ZOoemBAOtn

LJ Intentional

C1 Malicious Prosecution

(} Motor Vehicle

[] Nuisance

[_] Premises Liability

(] Product Liability (does nat include
mass tort}

L_] Slander/Libel/ Defamation

CI other:

 

 

 

 

(i Toxic Waste

 

 

[-] Buyer Plaintiff
TY] Debt Collection: Credit Card
Debt Collection: Other

[J Employment Dispute:
Discrimination
(J Empicyment Dispute: Other

Administrative Agencies

CL] Board of Assessment
[] Board of Elections

[-} Dept. of Transportation
[_] Statutory Appeal: Other

 

 

C0 Zoning Board

 

 

 

 

 

 

C] Ejectment

CI other:
[] Other:
MASS TORT
[] Asbestos
£_] Tobacco
[CJ Toxic Tort - DES
(1 Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS

[] Common Law/Statutory Arbitration

B [J Other: [] Eminent Domain/Condemnation [] Declaratory Judgment
(1 Ground Rent [] Mandamus
(1 Landlord/Tenant Dispute [| Non-Domestic Relations
EE} Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY [I Mortgage Foreclosure: Commercial! Quo Warranto

C1 Dental [] Partition Replevin

C] Legal [-] Quict Title (J Other:

[] Medica! [7] Other:

(] Other Professional:

 

 

 

 

 

 

 

 

 

 

 

Updated I/A/2011

 
Case 2:20-cv-06591-JDW Document 2 Filed 12/31/20 Page 4 of 5

 

 

' ‘ IN THE COURT OF COMMON PLEAS
Galor ral Brack well OF DELAWARE COUNTY, PENNSYLVANIA
PLAINTIFF

V5.
. . No.
United Nuso Cred
DEFENDANT

ENTRY OF APPEARANCE AS A SELF-REPRESENTED PARTY

 

1. tam the px Plaintiff f- Defendant in the above-captioned ( select one) f~ custody, (* divorce, support, f- protection from
abuse, [~ paternity case.

2. This is a new case and | am representing myself in this case and have decided not to hire an attorney to represent me.
OR (check only one box)
[* This is NOT a new case and previously represented me in this case.

 

{Name of Attorney}
However, | have decided not to be represented by that attorney and hereby direct the Office of Judicial Support to remove

that attorney as counsel of record in this case.

| have provided a capy of this form to that attorney listed above at the following address:

 

3. My address for the purpose of receiving all future pleadings and other legal notices is:
GIZ WwW ABN ca Chester PA 4013 ;
AND | understand that this address will be the only location to which important documents are sent, and that | arm fully
responsible to regularly check my mail at such address to ensure that { don’t miss important dates or proceedings.

 

 

 

 

 

 

 

 

 

 

K This is my home address. T This is not my home address.
4, My. home telephone number is: My email address is: lineotvetse Bama Léom
My cellular telephone number is: (07 UB? -S BBS My facsimile number is:
5. fh | UNDERSTAND THAT | MUST FILE A NEW FORM EVERY TIME MY ADDRESS, HOME TELEPHONE NUMBER OR CELLULAR
TELEPHONE NUMBER CHANGES — NO EXCEPTIONS!
6. (2 Thave provided a copy of this form to all other attorneys or other self-represented parties at the following addresses as
listed below:
Name Address
Name Address
Name Address
Name Address
7. Bd I fully understand that by deciding to represent myself, the Court will hold me to the same standards of knowledge

regarding the Statutory Law, Evidence Law, Local and State Rules of Procedure and applicable case law as a Pennsylvania
licensed attorney, and that | must be fully prepared to meet those responsibilities.

| verify that the statements made in this Entry of Appearance as a Self-Represented Party are true and correct. | understand that
if | make false statements herein, that | am subject to the criminal penalties of 18Pa.C.S.  § Ye te unsworn falsification

to authorities which could result in a fine and/or prison term. Md i
pf

\2 £19 / 2020 f
ignature (Your Signature}

Date

  

 

 

 
 

ENVELOPE TO THE RIGHT
elas aaa)

 

ADDRESS, FOLD AT DOTTED pelts |
i ee

ed) an

evn

ano OOOL o629 £33)

  

Ba

UNITED STATES:
POSTAL SERVICEW

1000 R2304E104796-03

 

 
